ON RETURN TO REMAND
TYSON, Judge.
The Circuit Court of Tuscaloosa County has filed its return to our order of remand, which order is reported as Green v. State, 557 So.2d 1329 (Ala.Crim.App.1989).
A hearing has now been conducted as requested by both appellant and the State of Alabama.
The cause was continued several times on request of both parties until the matter was finally heard on February 5, 1990. At that time the appellant appeared with his attorney and, having been duly arraigned on the indictment charging him with assault in the first degree, he entered a knowing and intelligent plea of guilty. The return affirmatively reflects this.
The mandates of Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969), have been fully complied with. Also, the court considered the requirements of Carter v. State, 291 Ala. 83, 277 So.2d 896 (1973), with reference to the range of punishment. The appellant was duly sentenced to five years’ imprisonment as punishment. This court notes that the appellant has, insofar as this return is concerned, a pending request for probation.
It appears from the return herein filed that the issues between the parties in the assault case have been resolved by the hearing in circuit court and the appellant’s *1053voluntary plea. Due return having been filed in this court, which shows that the requirements of law have been fully followed, this cause is due to be and the same is hereby affirmed.
AFFIRMED.
All the Judges concur.